Title: To George Washington from Major General Nathanael Greene, 5 January 1779
From: Greene, Nathanael
To: Washington, George


  
    Sir
    Philadelphia January 5th 1779
  
The little leisure I have dont afford me a sufficient opportunity to go largely into the subject your Excellency requested my opinion upon. I have been oblig’d to write for two Nights past until after one oClock in the morning, and am now writing before Sunrise. Therefore I hope your Excellency wont think me inattentive to your wishes or regardless of the Subject.
I think the fact is pretty clearly assertaind that there is a great scarcity of Provision & Forage The Middle and Eastern States have been harassed very greatly for four Campaigns runing by means of which the Country has got much exhausted and the People sore with the hardships they have sufferd, and the state of our currency added to the other two considerations renders a contracted plan and a breathing spell for the People absolutely necessary. No foreign Expedition should be undertaken while the Enemy remains formidable in these States.

  
  
  There is three principal objects to be attended to in the plan of Next Campaign To take a position favorable for subsisting the Army with ease and at the least Expence, To scourge the Indians at the proper season; and route the Enemy from N. York should the state of the Garrison there render it practicable.
For the first New Jersy is the most favorable position. Bread is the great article which is so difficult to transport. Meat can be generally drove to the Army. There must be a sufficient number of Troops at the North River to secure the communication with the Eastern States. There must also be a proper force kept some where in the Western parts of Conecticut to cover the Country with the Aid of the Militia from the ravages of the Enemies parties. At and to the Eastward of the North River perhaps it may be necessary to keep near a third of the Army.
To scourge the Indians properly there should be considerable bodys of men march into their Country by different routes and at a season when their Corn is about half grown. The month of June will be the most proper Time. One division to move from Fort Pitt. One division by way of Wyoming and the other by the Mohawk River. The only object should be that of driving off the Indians and destroying their Grain and as soon as that is completed to return again. This must be done whether the Enemy continue in great or little force at N. York.
  No offensive operations can take place again<st> N. York until green Forage can be had. Then if the state of the Garrison will admit of an Investiture, to commence the operations, which must be carried on either by the way of Long Island or attempt to effect a landing directly upon York Island. The later would be the most expeditious and effectual way of carry on the operations because it would bring the matter to a decision at once.
If we could get possession of Fort Washington and open a communication with Fort Lee it would greatly facilitate our measures—There must be a number of Battaues made for the purpose in the course of this Winter & Spring. If the operations goes on by the way of Long Island, The Battaues had best be made in Conecticut River. Continental Troops must be employed against the Indians or else the Work wont be half done; and should our collective strength here be unequal to the business of beseigeing New York, The Militia can be easily called to our Aid.
We cannot attempt the Garrison at N.Y. without double their force.
If the Enemy should continue a Garrison at Rhode Island. The Country with what force there is there must protect themselves.
  Should we attempt N.Y. it will be necessary to make some 
    
    
    
    appearances at Rhode Island as if that place was going to be beseiged at the same Time.
I am oblig’d to wait upon the Treasury board this morning which prevents my adding any thing further for the present. But I shall see your Excellency by & by and will converse further upon the subject. I am Your Excellency Obedt Sert

  N. Greene

